 





PIONEER POWER SOLUTIONS, inc. 8-K [ppsi-8k_062918.htm]

 

Exhibit 10.1

 

June 29, 2018

 

Via Electronic Mail

 

Cleanspark, Inc.

6365 Nancy Ridge Drive, Fl. 2

San Diego, California 92121

Attention: Zachary Bradford, President

 

Re:

Extension of Termination Date

 

Dear Mr. Bradford:

 

Reference is made to that certain Asset Purchase Agreement by and between
Cleanspark, Inc. (“Cleanspark”) and Pioneer Custom Electric Products Corp.
(“Pioneer”), dated as of May 2, 2018 (the “Purchase Agreement”). All capitalized
terms used and not otherwise defined herein shall have the meaning set forth in
the Purchase Agreement.

By execution hereof, Cleanspark hereby agrees to extend the Termination Date as
set forth in Section 8.1(d) of the Purchase Agreement from June 30, 2018 until
October 15, 2018 (the “Extension”). During the Extension, all other terms and
conditions of the Purchase Agreement shall remain in full force and effect.

Sections 9.4 – 9.14 of the Purchase Agreement shall apply to this Agreement
mutatis mutandis.

If you are in agreement with the foregoing, please so indicate by your
countersignature below. 



  Very truly yours,       PIONEER CUSTOM ELECTRIC PRODUCTS CORP.           By:
/s/ Nathan Mazurek     Name: Nathan Mazurek   Title: President



 

Agreed and Accepted as of this 29th day of June, 2018

 



CLEANSPARK, INC.           By: /s/ Zachary Bradford     Name: Zachary Bradford  
Title: President  







   

 